DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Request for Continued Examination filed on 11-23-2020. As directed, claims 1, 4-5, 9, 13-14, 19-20, 23, 27, 31-32, and 41 have been amended, claim 28 has been cancelled, and no claims have been added. Thus, claims 1-27, and 29-41 are pending in the current application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-23-2020 has been entered.

Claim Objections
Claim 19 is objected to because of the following informalities:  
-Line 13 states “along lumen of”, the word “the” should be added so that the limitation instead reads “along the lumen of” for clarity and correctness
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haynie (US 4166468).
Regarding claim 1, Haynie discloses an oral airway (abstract, lines 1-3: an “apparatus for endotracheal and esophageal intubation”) comprising: 
a flexible tube (10) (Col. 2, lines 38-41; Fig. 1) having a proximal end (see annotated Fig. 1 below), a distal end (see annotated Fig. 1 below), an upper portion (11) adjacent to the proximal end (see annotated Fig. 1 below; Col. 2, 38-43), the upper portion (11) configured to define a flange (21) (Col. 3, lines 1-8; Fig. 2), the upper portion (11) positionable in a patient's mouth with the flange (21) external to the patient's mouth (Col. 2, lines 32-41 indicate that air tubes 27 are concealed within upper portion 11 at the point where the flexible tube 10 is arranged within the patient’s mouth such that the air tubes 27 are not damaged by the patient’s teeth; looking to Fig. 1, air tubes 27 are contained within the flexible tube 10 at the upper portion 11 below the flange 21 such that at least a portion of the upper portion 11 is contained within the patient’s mouth, but the flange 21 is external to the patient), 
the flexible tube (10) further having a lower portion (12) between the upper portion (11) and the distal end (see annotated Fig. 1; Col. 2, lines 38-43), and a lumen (13) that extends from the proximal end to the distal end (see annotated Fig. 1 below; Col. 3, lines 42-44), wherein at least a portion of the flange (21) has an outer diameter that is greater than an outer diameter of 
and a support (16) positioned within the upper portion (11) of the flexible tube (10) that provides radial support of the upper portion (11) and allows airflow from the proximal end to the distal end of the flexible tube (10) (Col. 2, lines 20-24 and 50-55; Col. 4, lines 48-57; Fig. 1).


    PNG
    media_image1.png
    662
    316
    media_image1.png
    Greyscale


Regarding claim 15, Haynie discloses the oral airway of claim 1, as discussed above.
Haynie further discloses the oral airway wherein the support (16) is positioned within the lumen (13) (see Fig. 1; Col. 3, lines 50-55).
Regarding claim 16, Haynie discloses the oral airway of claim 1, as discussed above.
Haynie further discloses the oral airway wherein the support (16) is positioned within a wall of the flexible tube (10) (Col. 2, lines 50-55; Fig. 1: insert 16 is located within the wall defining upper portion 11 of flexible tube 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 2-4 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Haynie (US 4166468), as applied to claim 1 above, in view of Rohl (US 2015/0202396).
Regarding claim 2, Haynie discloses the oral airway of claim 1, as discussed above.
Haynie fails to disclose that the upper portion has an outer diameter greater than the lower portion.
Rohl teaches a flexible tube (502) wherein an upper portion (580) has an outer diameter that is greater than that of the lower portion (560, 570) (paragraph 84, lines 1-10; see also paragraph 42, lines 1-10). Rohl indicates that the tapered shape of the tube allows for a spacious lumen while the outer diameter of the tube is sized suitably for a patient’s anatomy (paragraph 36, lines 9-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible tube disclosed by Haynie with Rohl’s teaching of a tapered flexible tube so that the tube lumen is maintained at a workable size, while the tapered outer diameter is appropriately sized according to a patient’s anatomy.
Regarding claim 3, Haynie in view of Rohl disclose the oral airway of claim 2, as discussed above.
Rohl further discloses that the flexible tube (502) has a tubular wall (552, 554), the tubular wall (552, 554) of the upper portion (580) having a wall thickness that is greater than that of the lower portion (560, 570) (paragraph 84, lines 1-10 and paragraph 85: the inner diameter of the tube is consistent, the outer diameter tapers along its length such that the outer diameter of the upper portion is the largest, therefore if the inner diameter is consistent, the wall thickness is greatest at the upper portion; see also paragraph 42, lines 1-5 and paragraph 44, lines 1-12).
Regarding claim 4, Haynie in view of Rohl disclose the oral airway of claim 3, as discussed above.

Rohl discloses that the inner diameter of analogous tube 102 can vary from 2 millimeters to 12 millimeters throughout the disclosed embodiments (paragraph 41, lines 4-7). Rohl further discloses that an exemplary outer diameter of the upper portion of the flexible tube is 12 millimeters (paragraph 43, lines 5-7). Thus, by subtracting the inner diameter range from the exemplary outer diameter, Rohl discloses a wall thickness in the range of 0 millimeters to 10 millimeters at the upper portion.
The range of 0-10 millimeters overlaps the claimed range of between about 4 and 12 millimeters. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (see MPEP 2144.05 I).
Rohl further discloses that the outer diameter of the flexible tube exhibits a taper along its length from the upper portion through the lower portion (paragraph 44, lines 1-4). Rohl indicates that in one example, when the outer diameter of the upper portion of the flexible tube is 12 millimeters, the outer diameter at the lower portion of the flexible tube can be 11 millimeters, such that the outer diameter of the flexible tube tapers 1 millimeter along its length (paragraph 44, lines 4-8). As done previously, by subtracting the exemplary inner diameter range disclosed by Rohl (2-12 millimeters per paragraph 41, lines 4-7), from the exemplary outer diameter dimension, 11 millimeters, the wall thickness of the lower portion of the tube ranges from about 0 millimeters to 9 millimeters. The claimed range (about 3.5 millimeters) lies inside of the range disclosed by the prior art (0-9 millimeters). In the case where the claimed range lies inside of the range disclosed by the prior art, a prima facie case of obviousness exists (see MPEP 2144.05 I).

Therefore, it would have been rendered further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the wall thickness of the flexible tube could be tapered along its length such that the lower portion has a smaller wall thickness than the upper portion, as indicated by Rohl, and further that the lower portion of the could have a wall thickness that is .5 millimeters or more smaller than the wall thickness of the upper portion, as further indicated by Rohl.
Regarding claim 16, Haynie discloses the oral airway of claim 1, as discussed above.
While Haynie discloses that the support (insert 16) is located inside of the tube lumen, and thus within the wall of the flexible tube 10, Haynie fails to disclose that the support is contained within the wall of the flexible tube such that the support is effectively surrounded on an inner and outer side by the tube wall.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube disclosed by Haynie to include a tubal support surrounded on both sides by a wall of the flexible tube in order to improve the tube’s resistance to crushing and kinking as taught by Rohl.
Regarding claim 17, Haynie in view of Rohl disclose the oral airway of claim 16, as discussed above.
Rohl further discloses that the support (reinforcing member 550) comprises a helical support (paragraph 91: the support 550 is a stainless steel wire coil).
Regarding claim 18, Haynie in view of Rohl disclose the oral airway of claim 16, as discussed above.
Rohl further discloses wherein the support (reinforcing member 550) comprises a plurality of annular supports (paragraph 91: the support 550 is a stainless steel wire coil which provides a plurality of annular supports along its length; see Figs. 6B-C).
Claims 5-6, 8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Haynie (US 4166468), as applied to claim 1 above, in view of McMurray (US 8631795) and Bruggemann (US 2016/0129211).
Regarding claim 5, Haynie discloses the oral airway of claim 1, as discussed above.
Haynie fails to disclose wherein the flexible tube is comprised of thermoplastic elastomer having a durometer of between about shore A 40-80, and wherein the support is comprised of thermoplastic polyurethane.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the flexible tube disclosed by Haynie out of a thermoplastic elastomer having a durometer of between shore A 40-80 as taught by McMurray, in order to imbue the tube with compressibility.
While McMurray indicates the use of a support (105) that is comprised of a harder material (polyethylene) than the flexible tube (a thermoplastic elastomer such as mediprene), McMurray fails to disclose that the support comprises thermoplastic polyurethane.
However, Bruggemann teaches a tracheal tube assembly wherein the components can be manufactured from various polymeric materials (paragraph 48, lines 11-17), including both polyethylene and polyurethane, suggesting that one of ordinary skill would recognize polyethylene and polyurethane as functional equivalents. 
Given that Haynie, McMurray, and Bruggemann are from the same field of endeavor, and that Bruggemann teaches that polyethylene and polyurethane are both suitable materials for artificial airway assemblies, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the support from polyurethane as suggested by Bruggemann.
Regarding claim 6, Haynie in view of McMurray and Bruggemann disclose the oral airway of claim 5, as discussed above.
Haynie further discloses wherein the support (insert 16) comprises a tubular sleeve (Col. 2, lines 50-57; Figs. 1 and 3: insert 16 sleeves the inside of upper portion 11).  
Regarding claim 8, Haynie in view of McMurray and Bruggemann disclose the oral airway of claim 6, as discussed above.
Haynie further discloses the oral airway wherein the support (16) is positioned within the lumen (13) (see Fig. 1; Col. 3, lines 50-55).
Regarding claim 11, Haynie in view of McMurray and Bruggemann disclose the oral airway of claim 6, as discussed above.
Haynie further discloses wherein the tubular sleeve (insert 16) comprises an outer surface, the outer surface of the tubular sleeve (portion of insert 16 inside upper portion 11) in contact with an inner surface of the flexible tube (10) (Col. 3, lines 50-55; Fig. 1: an outer surface of the insert 16 abuts with the inner surface of upper portion 11 of the flexible tube 10).
Regarding claim 12, Haynie in view of McMurray and Bruggemann disclose the oral airway of claim 11, as discussed above.
Haynie further discloses that the outer surface of the tubular sleeve (16) comprises a protrusion (23) (Fig. 1; Col. 3, lines 1-5: a portion of the outer surface of the sleeve 16 carries a protrusion 23 in order to lock the sleeve 16 in place on upper portion 11 of tube 10).  
Regarding claim 13, Haynie in view of McMurray and Bruggemann disclose the oral airway of claim 12, as discussed above.
Haynie further discloses wherein the flexible tube (10) comprises an inner surface (Fig. 1; flexible tube 10 has an inner surface that defines a lumen 13 on an interior of the tube 10), the inner surface of the upper portion (11) of the flexible tube (10) is in engagement with the outer surface of the tubular sleeve (16) (Col. 3, lines 50-55; Fig. 1: an outer surface of the insert 16 abuts with the inner surface of upper portion 11 of the flexible tube 10).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Haynie (US 4166468) in view of McMurray (US 8631795) and Bruggemann (US 2016/0129211), as applied to claim 8 above, in further view of Rohl (US 2015/0202396).
Regarding claim 9, Haynie in view of McMurray and Bruggemann disclose the oral airway of claim 8, as discussed above.
Modified Haynie fails to disclose that the lumen of the upper portion has a greater inner diameter than that of the lumen of the lower portion.
Rohl teaches an oral airway (100) wherein the lumen (lumen of tube 102) of in the upper portion (proximal end) has a greater inner diameter than that of the lumen (lumen of tube 102) of the lower portion (distal end) (paragraph 42, lines 4-7, the inner diameter tapers along the tube length) Rohl indicates that the tapering helps ensure that the tube is suitable for the patient’s airway anatomy (see paragraph 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oral airway as disclosed by modified Haynie to further include a tapered inner diameter of the lumen from the upper potion to the lower portion as suggested by Rohl in order to ensure that the tube is suitable for the patient’s airway anatomy.
Regarding claim 10, Haynie in view of McMurray, Bruggemann, and Rohl disclose the oral airway of claim 9, as discussed above.
While Haynie does not disclose that the lumen of the lower portion (12) of the flexible tube (10) has a smaller inner diameter than that of the upper portion (11) (as discussed with respect to claim 9 above and remedied by Rohl) Haynie does disclose that the flexible tube (10) comprises an inner surface (portion of tube 10 in communication with lumen 13; see Fig. 1), the .  
Claims 19, 21-23, 33-36, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Haynie (US 4166468) in view of McMurray (US 8631795) and Rohl (US 2015/0202396).
Regarding claim 19, Haynie discloses an oral airway (abstract, lines 1-3: an “apparatus for endotracheal and esophageal intubation”) comprising: 
a flexible tube (10) (Col. 2, lines 38-41; Fig. 1) having a proximal end (see annotated Fig. 1 below), a distal end (see annotated Fig. 1 below), a lumen (13) that extends from the proximal end to the distal end (see annotated Fig. 1 below; Col. 3, lines 42-44),an upper portion (11) adjacent to the proximal end (see annotated Fig. 1 below; Col. 2, 38-43), the upper portion (11) positionable in a patient's mouth (Col. 2, lines 32-41 indicate that air tubes 27 are concealed within upper portion 11 at the point where the flexible tube 10 is arranged within the patient’s mouth such that the air tubes 27 are not damaged by the patient’s teeth; looking to Fig. 1, air tubes 27 are contained within the flexible tube 10 at the upper portion 11 below the flange 21 such that at least a portion of the upper portion 11 is contained within the patient’s mouth),
the upper portion (11) having a first length (the length of upper portion 11 from flange 21 to radial shoulder 14; see Fig. 2; Col. 2, lines 38-49) and the lumen (13) of the upper portion (11) 
a lower portion (12) between the upper portion (11) and the distal end (see annotated Fig. 1; Col. 2, lines 38-43), 
the lower portion (12) having a second length (see Fig. 1; lower portion 12 has a length that extends from reduced diameter radial shoulder 14 to the distal end of the flexible tube (10), the flexible tube (10) has a portion (at element 14) with a second inner diameter that is less than the first inner diameter (Col. 2, lines 38-49) so as to define a radial shoulder at an intersection of the upper portion (11) and the lower portion (12) (portion 14 located at the inner surface of flexible tube 10 (see Fig. 1) occurs at a transition between the upper portion (11) and the lower portion (12) (Col. 2, lines 42-49; Fig. 1: portion 14 is described as a reduced diameter portion of upper portion 11 which telescopes inside of lower portion 12, thus forming an intersection between the upper portion 11 and the lower portion 12 of the flexible tube 10);
and a support (16) having a third length approximating the first length (see Fig. 1, the insert 16 lies inside of the upper portion 11 along the first length; Col. 3, lines 50-55 further explains that the insert 16 is contained within the length of the upper portion 11), the support (16) positioned within and along lumen (13) of the first length of the upper portion (11) of the flexible tube (10) (see Fig. 1, the insert 16 lies within the lumen 13 of the upper portion 11 along the first length; Col. 3, lines 50-55 further explains that the insert 16 is contained within the length of the upper portion 11), the support (16) having an end in contact with the radial shoulder (14) (see Fig. 1 where the bottommost portion of insert 16 contained within upper portion 11 contacts the uppermost portion of radial shoulder 14) to prevent movement4Amendment and Response under 37 C.F.R. 1.116Applicant: McMurray Medical Group, LLCSerial No.: 15/472,051Filed: March 28, 2017 Docket No.: M1534.101.101of the support in a 

    PNG
    media_image1.png
    662
    316
    media_image1.png
    Greyscale

the entire second length that is less than the first inner diameter.
McMurray teaches a flexible tube (115) wherein the upper portion having a first length (the first length defined as the length along the tube 115 where the support 130 interfaces it; per Table 1, the support (130) length is between 24 and 30 mm), a lower portion between the upper portion and the distal end (at opening 140) (see annotated Fig. 3 below), the lower portion having a second length that is greater than the first length (see Table 1 in Col. 4; the total tube length is 100-150 mm, and the first length ranges from 24-30mm; thus, the second length ranges between 76 and 120 mm per Table 4).
Given that Haynie and McMurray are drawn to the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the length of the flexible tube at an upper portion to be less than the length of the flexible tube at a lower portion, as suggested by McMurray.
Rohl teaches an oral airway (100) wherein the lumen (lumen of tube 102) of in the upper portion (proximal end) has a greater inner diameter than that of the lumen (lumen of tube 102) of the lower portion (distal end) (paragraph 42, lines 4-7, the inner diameter tapers along the tube length) Rohl indicates that the tapering helps ensure that the tube is suitable for the patient’s airway anatomy (see paragraph 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oral airway as disclosed by Haynie to 
Regarding claim 21, Haynie in view of Rohl and McMurray disclose the oral airway of claim 19, as discussed above.
Haynie fails to disclose that the upper portion has an outer diameter greater than the lower portion.
Rohl teaches a flexible tube (502) wherein an upper portion (580) has an outer diameter that is greater than that of the lower portion (560, 570) (paragraph 84, lines 1-10; see also paragraph 42, lines 1-10). Rohl indicates that the tapered shape of the tube allows for a spacious lumen while the outer diameter of the tube is sized suitably for a patient’s anatomy (paragraph 36, lines 9-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible tube disclosed by Haynie with Rohl’s teaching of a tapered flexible tube so that the tube lumen is maintained at a workable size, while the tapered outer diameter is appropriately sized according to a patient’s anatomy.
Regarding claim 22, Haynie in view of Rohl and McMurray disclose the oral airway of claim 21, as discussed above.
Rohl further discloses that the flexible tube (502) has a tubular wall (552, 554), the tubular wall (552, 554) of the upper portion (580) having a wall thickness that is greater than that of the lower portion (560, 570) (paragraph 84, lines 1-10 and paragraph 85: the inner diameter of the tube is consistent, the outer diameter tapers along its length such that the outer diameter of the upper portion is the largest, therefore if the inner diameter is consistent, the wall thickness is greatest at the upper portion; see also paragraph 42, lines 1-5 and paragraph 44, lines 1-12).
Regarding claim 23, Haynie in view of Rohl and McMurray disclose the oral airway of claim 22, as discussed above.
Rohl further discloses that the tubular wall (552, 554) of the upper portion (580) has a wall thickness between 0 and 10 millimeters, and wherein the wall thickness of the tubular wall of the lower portion (560, 570) is between 0 and 9 millimeters (see paragraphs 42, 44).  
Rohl discloses that the inner diameter of analogous tube 102 can vary from 2 millimeters to 12 millimeters throughout the disclosed embodiments (paragraph 41, lines 4-7). Rohl further discloses that an exemplary outer diameter of the upper portion of the flexible tube is 12 millimeters (paragraph 43, lines 5-7). Thus, by subtracting the inner diameter range from the exemplary outer diameter, Rohl discloses a wall thickness in the range of 0 millimeters to 10 millimeters at the upper portion.
The range of 0-10 millimeters overlaps the claimed range of between about 4 and 12 millimeters. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (see MPEP 2144.05 I).
Regarding claim 33, Haynie in view of McMurray, and Rohl disclose the oral airway of claim 19, as discussed above.
Haynie further discloses the oral airway wherein the support (16) is positioned within the lumen (13) (see Fig. 1; Col. 3, lines 50-55).
Regarding claim 34, Haynie in view of McMurray and Rohl disclose the oral airway of claim 19, as discussed above.
Haynie further discloses the oral airway wherein the support (16) is positioned within a wall of the flexible tube (10) (Col. 2, lines 50-55; Fig. 1: insert 16 is located within the wall defining upper portion 11 of flexible tube 10).
Regarding claim 34, Haynie in view of McMurray and Rohl disclose the oral airway of claim 19, as discussed above.
While Haynie discloses that the support (insert 16) is located inside of the tube lumen, and thus within the wall of the flexible tube 10, Haynie fails to disclose that the support is contained within the wall of the flexible tube such that the support is effectively surrounded on an inner and outer side by the tube wall.
Rohl teaches a support (reinforcing member 550) positioned within a lumen of a wall of the flexible tube (502) (see Figs. 8B-D; paragraph 78, lines 1-8). Rohl further teaches that the tubal support (550) improves the tube’s ability to withstand crushing and kinking (see paragraphs 54 and 79).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube disclosed by Haynie to include a tubal support surrounded on both sides by a wall of the flexible tube in order to improve the tube’s resistance to crushing and kinking as taught by Rohl.
Regarding claim 35, Haynie in view of McMurray and Rohl disclose the oral airway of claim 34, as discussed above.
Rohl further discloses that the support (reinforcing member 550) comprises a helical support (paragraph 91: the support 550 is a stainless steel wire coil).
Regarding claim 36, Haynie in view of McMurray and Rohl disclose the oral airway of claim 34, as discussed above.
Rohl further discloses wherein the support (reinforcing member 550) comprises a plurality of annular supports (paragraph 91: the support 550 is a stainless steel wire coil which provides a plurality of annular supports along its length; see Figs. 6B-C).  
Regarding claim 41, Haynie in view of McMurray and Rohl disclose the oral airway of claim 19, as discussed above.
Haynie further discloses that the flexible tube (10) is configured to define a flange (21) on the upper portion (11) adjacent to the proximal end of the flexible tube (10) (Col. 3, lines 1-8; Fig. 2).
Claim 24-27, 29-31, and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haynie (US 4166468) in view of McMurray (US 8631795) and Rohl (US 2015/0202396), as applied to claim 19 above, in further view of Bruggemann (US 2016/0129211).
Regarding claim 24, Haynie in view of McMurray and Rohl disclose the oral airway of claim 19, as discussed above.
Modified Haynie fails to disclose wherein the support is comprised of thermoplastic polyurethane.  
While McMurray indicates the use of a support (105) that is comprised of a harder material (polyethylene) than the flexible tube (a thermoplastic elastomer such as mediprene), McMurray fails to disclose that the support comprises thermoplastic polyurethane.
However, Bruggemann teaches a tracheal tube assembly wherein the components can be manufactured from various polymeric materials (paragraph 48, lines 11-17), including both polyethylene and polyurethane, suggesting that one of ordinary skill would recognize polyethylene and polyurethane as functional equivalents. 
Given that Haynie, Rohl, McMurray, and Bruggemann are from the same field of endeavor, and that Bruggemann teaches that polyethylene and polyurethane are both suitable materials for artificial airway assemblies, it would have been obvious to one of ordinary skill in 
Regarding claim 25, Haynie in view of McMurray, Rohl, and Bruggemann disclose the oral airway of claim 24, as discussed above.
Haynie further discloses wherein the support (insert 16) comprises a tubular sleeve (Col. 2, lines 50-57; Figs. 1 and 3: insert 16 sleeves the inside of upper portion 11).
Regarding claim 26, Haynie in view of McMurray, Rohl, and Bruggemann disclose the oral airway of claim 25, as discussed above.
Haynie further discloses the oral airway wherein the support (16) is positioned within the lumen (13) (see Fig. 1; Col. 3, lines 50-55).
Regarding claim 27, Haynie in view of McMurray, Rohl, and Bruggemann disclose the oral airway of claim 26, as discussed above.
Rohl discloses an oral airway (100) wherein the lumen (lumen of tube 102) of in the upper portion (proximal end) has a greater inner diameter than that of the lumen (lumen of tube 102) of the lower portion (distal end) (paragraph 42, lines 4-7, the inner diameter tapers along the tube length) Rohl indicates that the tapering helps ensure that the tube is suitable for the patient’s airway anatomy (see paragraph 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oral airway as disclosed by modified Haynie to further include a tapered inner diameter of the lumen from the upper potion to the lower portion as suggested by Rohl in order to ensure that the tube is suitable for the patient’s airway anatomy.
Regarding claim 29, Haynie in view of McMurray, Rohl, and Bruggemann disclose the oral airway of claim 26, as discussed above.
Haynie further discloses wherein the tubular sleeve (insert 16) comprises an outer surface, the outer surface of the tubular sleeve (portion of insert 16 inside upper portion 11) in contact with an inner surface of the flexible tube (10) (Col. 3, lines 50-55; Fig. 1: an outer surface of the insert 16 abuts with the inner surface of upper portion 11 of the flexible tube 10).
Regarding claim 30, Haynie in view of McMurray, Rohl, and Bruggemann disclose the oral airway of claim 29, as discussed above.
Haynie further discloses that the outer surface of the tubular sleeve (16) comprises a protrusion (23) (Fig. 1; Col. 3, lines 1-5: a portion of the outer surface of the sleeve 16 carries a protrusion 23 in order to lock the sleeve 16 in place on upper portion 11 of tube 10).  
Regarding claim 31, Haynie in view of McMurray, Rohl, and Bruggemann disclose the oral airway of claim 30, as discussed above.
Haynie further discloses wherein the flexible tube (10) comprises an inner surface (Fig. 1; flexible tube 10 has an inner surface that defines a lumen 13 on an interior of the tube 10), the inner surface of the upper portion (11) of the flexible tube (10) is in engagement with the outer surface of the tubular sleeve (16) (Col. 3, lines 50-55; Fig. 1: an outer surface of the insert 16 abuts with the inner surface of upper portion 11 of the flexible tube 10).
Regarding claim 39, Haynie in view of McMurray, Rohl, and Bruggemann disclose the oral airway of claim 29, as discussed above.
Haynie further discloses that the support (16) further comprises a flange (21), the flange being external to the flexible tube (10) (Col. 3, lines 1-8; Fig. 2: flange 21 extends externally from tube 10).  
Regarding claim 40, Haynie in view of McMurray, Rohl, and Bruggemann disclose the oral airway of claim 39, as discussed above.
Haynie further discloses wherein the support (16) further comprises a tubular connector, the tubular connector being connected to the flange (21) (Col. 3, lines 1-8; flange 22 of the insert 16 connects to the end of insert 16 that acts as a tubular connector; see Fig. 1; Col. 4, lines 21-26 describes the upper portion being connected to a source of air; Col. 2, lines 50-63 describe how the insert 16 engages with the upper portion 11 and the lument therein to encourage air flow therethrough). 
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Haynie (US 4166468) in view of McMurray (US 8631795) and Rohl (US 2015/0202396), as applied to claim 33 above, in further view of Chang (US 2010/0154800).
Regarding claim 37, Haynie in view of McMurray and Rohl disclose the oral airway of claim 33, as discussed above.5Amendment and Response under 37 C.F.R. 1.116Applicant: McMurray Medical Group, LLCSerial No.: 15/472,051Filed: March 28, 2017Docket No.: M1534.101.101
Modified Haynie fails to disclose that the support contained within the lumen comprises a helical support.
Chang teaches a support (20B) that includes a helical support (see spiral 65B in Fig. 9). Chang indicates that the helical support offers a more secure attachment of a tube to the support (20B), and can further prevent leakage and decrease contamination into the tube (paragraph 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support disclosed by McMurray to include the helical support taught by Chang in order to offer a more secure attachment of a tube to the support (20B), and can further prevent leakage and decrease contamination into the tube.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Haynie (US 4166468) in view of McMurray (US 8631795) and Rohl (US 2015/0202396), as applied to claim 33 above, in further view of Park (US 5279610).
Regarding claim 38, Haynie in view of McMurray and Rohl disclose the oral airway of claim 33, as discussed above.5Amendment and Response under 37 C.F.R. 1.116Applicant: McMurray Medical Group, LLCSerial No.: 15/472,051Filed: March 28, 2017Docket No.: M1534.101.101
Modified Haynie fails to disclose that the support contained within the lumen comprises a helical support.
Park teaches a connector (23) including tubal support (23) wherein the support (23) includes a series of annular supports (barbs 30; Fig. 1). Park discloses that the annular supports (30) help retain the connector (23) within the tube (Col. 5, lines 29-32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support disclosed by McMurray to include additional annular supports as taught by Park, in order to ensure secure retainment of the support within the tube.

Allowable Subject Matter
Claims 7, 14, 20, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
While the prior art made of record renders obvious the combination of a flexible tube shaped to define proximal and distal ends, an upper portion with a flange, a lower portion, a lumen, and a support as defined in claim 1, and further renders obvious the material properties 
Similarly, while the prior art made of record renders obvious the combination of a flexible tube shaped to define proximal and distal ends, an upper portion with a flange, a lower portion, a lumen, and a support as defined in claim 1, further renders obvious the material properties and tubular sleeve limitations outlined in claims 5 and 6, and still further renders obvious the structural limitations of the tubular sleeve as outlined in claim 11, the prior art of record fails to anticipate and/or render obvious protrusions and openings respectively contained on the inner surface of the tube and the outer surface of the tubular sleeve. Haynie’s device includes mating locking members on surfaces of the flexible tube and the support, however, the locking members are located outside of the inner surface of the flexible tube, and including the locking members within the inner surface of the Haynie device would render the device inoperable for its intended function, as Haynie’s device relies on openings in both the inner surface of the flexible tube and the tubular sleeve to deliver respiratory gas to an airway.
For similar reasons, the limitations of claims 20 and 32 are not anticipated and/or rendered obvious by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785